  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JAMES ARTHUR STOKES, III,            )
                                     )
       Plaintiff,                    )
                                     )          CIVIL ACTION NO.
       v.                            )            2:18cv51-MHT
                                     )                (WO)
CREDIT ONE BANK,                     )
                                     )
       Defendant.                    )

                                  OPINION

       Plaintiff filed this lawsuit, in forma pauperis,

asserting    a    variety    of    federal      and    state-law     claims

arising out of (1) a debt he contends defendant should

have discharged, (2) defendant’s failure to respond to

his      document        requests,        and         (3)     defendant’s

debt-collection efforts.             This lawsuit is now before

the court on the recommendation of the United States

Magistrate       Judge   that     plaintiff’s     federal      claims   be

dismissed as frivolous or for failure to state a claim

upon    which     relief    may    be    granted,      that    the   court

decline to exercise supplemental jurisdiction over his

state claims, and that the pending motion to dismiss be
denied   as   moot.     There       are   no   objections    to    the

recommendation.       After     an    independent    and    de     novo

review   of   the   record,   the    court     concludes    that   the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 15th day of July, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                 2
